Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148535                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148535
                                                                    COA: 318443
                                                                    Wayne CC: 13-003436-FC
  CLIFFORD RASHAWN JOHNSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court to correct
  the Presentence Investigation Report by replacing the words “crack cocaine” with
  “marijuana” in the Evaluation and Plan. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining question presented should be reviewed
  by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2014
           t0421
                                                                               Clerk